Exhibit 10.4

GOLDEN ENTERTAINMENT, INC.

2015 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT

Golden Entertainment, Inc., a Minnesota corporation (the “Company”), pursuant to
its 2015 Incentive Award Plan (the “Plan”), hereby grants to the individual
listed below (“Participant”), an award of restricted stock units (“Restricted
Stock Units” or “RSUs”) with respect to the number of shares of the Company’s
common stock (the “Shares”) set forth below.  This award for Restricted Stock
Units (this “RSU Award”) is subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Unit Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Unit Agreement”) and the Plan, each of which
are incorporated herein by reference.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Grant
Notice and the Restricted Stock Unit Agreement.

Participant:

 

Grant Date:

 

Total Number of RSUs:

 

Distribution Schedule:

Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall be
distributable as they vest pursuant to the Vesting Schedule in accordance with
Section 2.1(c) of the Restricted Stock Unit Agreement.

Vesting Schedule:

Subject to the terms of the Restricted Stock Unit Agreement, _______ of the RSU
Award shall vest on __________, and _______ of the RSU Award shall vest on
__________, provided that Participant shall not have had a Termination of
Service prior to the applicable vesting date(s).

 

 

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and this Grant
Notice.  Participant has reviewed the Restricted Stock Unit Agreement, the Plan
and this Grant Notice in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Restricted Stock Unit Agreement and the
Plan. Participant has been provided with a copy or electronic access to a copy
of the prospectus for the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Restricted Stock
Unit Agreement.  

Participant understands and agrees that this RSU Award does not alter the
at-will nature of his or her employment relationship with the Company and is not
a promise of continued employment for the vesting period of the RSU Award or any
portion of it.  

The Plan, this Grant Notice and the Restricted Stock Unit Agreement constitute
the entire agreement of the parties and supersede in their entirety all oral,
implied or written promises, statements, understandings, undertakings and
agreements between the Company and Participant with respect to the subject
matter hereof, including without limitation, the provisions of any employment
agreement or offer letter regarding equity awards to be awarded to Participant
by the Company, or any other oral, implied or written promises, statements,
understandings, undertakings or agreements by the Company or any of its
representatives regarding equity awards to be awarded to Participant by the
Company.

GOLDEN ENTERTAINMENT, INC.

 

Participant

By:

  

 

By:

 

Print Name:

  

 

Print

 

Title:

  

 

Name:

  

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A


TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Grant Notice to which this Restricted Stock Unit Award Agreement
(this “Agreement”) is attached, the Company has granted to Participant the right
to receive the number of RSUs set forth in the Grant Notice.

ARTICLE I.

GENERAL

1.1      Defined Terms.  Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.

1.2      Incorporation of Terms of Plan.  The RSU Award is subject to the terms
and conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan shall control.

ARTICLE II.

award of restricted stock units

2.1      Award of Restricted Stock Units.  

(a)      Award.  In consideration of Participant’s past and/or continued
employment with or service to the Company or any Subsidiary and for other good
and valuable consideration, the Company hereby grants to Participant the right
to receive the number of RSUs set forth in the Grant Notice, subject to all of
the terms and conditions set forth in this Agreement, the Grant Notice and the
Plan.  Prior to actual issuance of any Shares, the RSUs and the RSU Award
represent an unsecured obligation of the Company, payable only from the general
assets of the Company.

(b)      Vesting.  The RSUs subject to the RSU Award shall vest in accordance
with the Vesting Schedule set forth in the Grant Notice.  Unless and until the
RSUs have vested in accordance with the Vesting Schedule set forth in the Grant
Notice, Participant will have no right to any distribution with respect to such
RSUs.  In the event of Participant’s Termination of Service prior to the vesting
of all of the RSUs, any unvested RSUs will terminate automatically without any
further action by the Company and be forfeited without further notice and at no
cost to the Company.  

(c)      Distribution of Shares.

(i)      Shares of Common Stock shall be distributed to Participant (or in the
event of Participant’s death, to his or her estate) with respect to such
Participant’s vested RSUs within thirty (30) days following the vesting date of
the RSUs as specified in the Vesting Schedule set forth in the Grant Notice,
subject to the terms and provisions of the Plan and this Agreement.  

A-1

 

--------------------------------------------------------------------------------

 

(ii)      All distributions shall be made by the Company in the form of whole
shares of Common Stock.  In lieu of any fractional share of Common Stock, the
Company shall make a cash payment to Participant equal to the Fair Market Value
of such fractional share on the date the RSUs are settled pursuant to this
Section 2.1.

(iii)      Neither the time nor form of distribution of Common Stock with
respect to the RSUs may be changed, except as may be permitted by the
Administrator in accordance with the Plan and Section 409A of the Code and the
Treasury Regulations thereunder.

2.2      Tax Withholding.  Notwithstanding any other provision of this Agreement
(including, without limitation, Section 2.1(b) hereof):

(a)      The Company and its Subsidiaries have the authority to deduct or
withhold from other compensation payable to Participant, or to require
Participant to remit to the Company or the applicable Subsidiary, an amount
sufficient to satisfy applicable federal, state, local and foreign taxes
(including the Employee’s portion of any FICA obligation) required by Applicable
Law to be withheld with respect to any taxable event arising from the vesting of
the RSUs or the receipt of the Shares upon settlement of the RSUs.  Participant
may, at his or her election, satisfy the tax withholding obligation in one or
more of the forms specified below:

 

(i)      by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;

 

(ii)      by the deduction of such amount from other compensation payable to
Participant;

 

(iii)      by requesting that the Company withhold a net number of vested Shares
otherwise issuable pursuant to the RSUs having a then current Fair Market Value
not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

 

(iv)      by tendering vested shares of Common Stock having a then current Fair
Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes;

 

(v)      through the delivery of a notice that Participant has placed a market
sell order with a broker acceptable to the Company with respect to the Shares
issuable pursuant to the RSUs then vesting and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company or
the Subsidiary with respect to which the tax withholding obligation arises in
satisfaction of such obligation; provided that payment of such proceeds is then
made to the Company or the applicable Subsidiary at such time as may be required
by the Administrator, but in any event not later than the settlement of such
sale; or

 

(v)      in any combination of the foregoing.

 

A-2

 

--------------------------------------------------------------------------------

 

(b)      In the event Participant fails to provide timely payment of all sums
required pursuant to Section 2.2(a), the Company shall satisfy all or any
portion of Participant’s required payment obligation pursuant to
Section 2.2(a)(iii) above. The Company shall not be obligated to deliver any
certificate representing Shares issuable with respect to the RSUs to Participant
or his or her legal representative unless and until Participant or his or her
legal representative shall have paid or otherwise satisfied in full the amount
of all federal, state, local and foreign taxes applicable with respect to the
taxable income of Participant resulting from the grant of the RSUs, the
distribution of the Shares issuable with respect thereto, or any other taxable
event related to the RSUs, provided that no payment shall be delayed under this
Section 2.2(b) if such delay will result in the imposition of taxes or penalties
under Section 409A of the Code.

 

2.3      Conditions to Issuance of Shares.  The Company shall not be required to
issue or deliver any Shares issuable upon the vesting of the RSUs prior to the
fulfillment of all of the following conditions:  

(a)      the admission of the Shares to listing on all stock exchanges on which
such Shares are then listed;

(b)      the completion of any registration or other qualification of the Shares
under any state or federal law or under rulings or regulations of the U.S.
Securities and Exchange Commission or other governmental regulatory body, which
the Administrator shall, in its sole and absolute discretion, deem necessary and
advisable;

(c)      the obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

(d)      the lapse of any such reasonable period of time following the date the
RSUs vest as the Administrator may from time to time establish for reasons of
administrative convenience, subject to Section 409A of the Code and the Treasury
Regulations and other guidance issued thereunder; and

(e)      the receipt by the Company of full payment of any applicable
withholding tax in any manner permitted under Section 2.2 above.  

2.4      Forfeiture and Claw-Back Provisions.  Participant hereby acknowledges
and agrees that the RSU Award is subject to the provisions of Section 10.5(b) of
the Plan.

ARTICLE III.

other provisions

3.1      Administration.  The Administrator shall have the power to interpret
the Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules.  All actions taken and all interpretations and determinations made
by the Administrator will be final and binding upon Participant, the Company and
all other interested persons.  To the extent allowable pursuant to Applicable
Law, no member of the Administrator will be personally liable for any action,
determination or interpretation made with respect to the Plan, the Grant Notice
or this Agreement.

A-3

 

--------------------------------------------------------------------------------

 

3.2      RSU Award and Interests Not Transferable.  This RSU Award and the
rights and privileges conferred hereby, including the RSUs awarded hereunder,
shall not be liable for the debts, contracts or engagements of Participant or
his or her successors in interest nor shall they be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

3.3      Rights as Stockholder.  Neither Participant nor any person claiming
under or through Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares issuable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) shall have been issued and recorded on the books and records of the
Company or its transfer agents or registrars, and delivered to Participant
(including through electronic delivery to a brokerage account).   No adjustment
will be made for a dividend or other right for which the record date is prior to
the date of such issuance, recordation and delivery, except as provided in
Article 12 of the Plan. After such issuance, recordation and delivery,
Participant shall have all the rights of a stockholder of the Company, including
with respect to the right to vote the Shares and the right to receive any cash
or share dividends or other distributions paid to or made with respect to the
Shares.

3.4      Adjustments.  Participant acknowledges that the RSU Award, including
the vesting of the RSU Award and the number of Shares subject to the RSU Award,
is subject to adjustment in the discretion of the Administrator upon the
occurrence of certain events as provided in this Agreement and Article 12 of the
Plan.

3.5      Not a Contract of Employment or other Service Relationship.  Nothing in
this Agreement or in the Plan shall confer upon Participant any right to
continue to serve as an employee or other service provider of the Company or any
of its affiliates.  Participant understands and agrees that this RSU Award does
not alter the at-will nature of his or her employment relationship with the
Company and is not a promise of continued employment for the vesting period of
the RSU Award or any portion of it.

3.6      Conformity to Securities Laws.  Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are granted
and may be settled, only in such a manner as to conform to Applicable Law. To
the extent permitted by Applicable Law, the Plan, the Grant Notice and this
Agreement shall be deemed amended to the extent necessary to conform to
Applicable Law.

3.7      Amendment, Suspension and Termination.  To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall impair any
rights or obligations under this Agreement in any material way without the prior
written consent of Participant.

A-4

 

--------------------------------------------------------------------------------

 

3.8      Notices.  Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company's principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant's last address
reflected on the Company's records. By a notice given pursuant to this Section
3.8, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
(if to Participant) or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.9      Successors and Assigns.  The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein and the Plan, this Agreement shall be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

3.10      Section 409A.  

(a)      Notwithstanding any other provision of the Plan, this Agreement or the
Grant Notice, the Plan, this Agreement and the Grant Notice shall be interpreted
in accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Grant Date,
“Section 409A”).  The Administrator may, in its discretion, adopt such
amendments to the Plan, this Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate to comply with the requirements of Section 409A.  

(b)     This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the Shares
issuable pursuant to the RSUs hereunder shall be distributed to Participant no
later than the later of:  (i) the fifteenth (15th) day of the third month
following Participant’s first taxable year in which such RSUs are no longer
subject to a substantial risk of forfeiture, and (ii) the fifteenth (15th) day
of the third month following first taxable year of the Company in which such
RSUs are no longer subject to substantial risk of forfeiture, as determined in
accordance with Section 409A and any Treasury Regulations and other guidance
issued thereunder.

(c)      For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
each payment that Participant may be eligible to receive under this Agreement
shall be treated as a separate and distinct payment.

3.11      Tax Representations.  Participant has reviewed with Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement.  Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.

3.12      Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

A-5

 

--------------------------------------------------------------------------------

 

3.13      Governing Law; Severability.  The laws of the State of Minnesota shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.

3.14      Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the RSUs, the Plan and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.15      Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.  

3.16      Limitation on Participant's Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs, and
rights no greater than the right to receive the Common Stock as a general
unsecured creditor.

3.17      Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

3.11      Paperless Administration.  By accepting this RSU Award, Participant
hereby agrees to receive documentation related to the RSU Award by electronic
delivery, such as a system using an internet website or interactive voice
response, maintained by the Company or a third party designated by the Company.

A-6

 